Citation Nr: 1342787	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  09-06 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $72,331.23, plus accrued interest thereon.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


	WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to July 1979. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was remanded for further development in November 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A valid felony warrant for the Veteran was in effect from December 18, 2003 to November 16, 2006.

2.  VA terminated the Veteran's VA compensation benefits from December 18, 2003 to November 16, 2006 under VA regulations that provide that compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon.  This created indebtedness in the amount of $72,331.23.

3.  The Veteran is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question, and recovery of this overpayment would subject the Veteran to undue financial hardship.


CONCLUSION OF LAW

Recovery of indebtedness created by the overpayment of service connected compensation benefits in the amount of $72,331.23 would be contrary to the principles of equity and good conscience.  38 U.S.C.A. §§ 5302, 5313B (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.665 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA, however, is not applicable to cases involving overpayment of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

Pursuant to 38 C.F.R. § 3.665(n), compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of:  (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.

In cases where a debt has been created by overpayment of VA benefits, VA may waive recovery of such overpayment if there is no indication of fraud, misrepresentation, or bad faith on the veteran's part, and recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a). 

The evidence reflects that an arrest warrant was issued on December 18, 2003 in Cobb County, Georgia for the Veteran for the offense of obstruction of justice.  The warrant was cleared on November 16, 2006.  The Committee on Waivers and Compromises at the RO determined the Veteran was overpaid benefits from December 18, 2003 to November 16, 2006 due to his status as a fugitive felon during that time, resulting in an overpayment of 72,331.23.  

It is clear from the record that the Veteran was a fugitive felon from December 18, 2003 to November 16, 2006 by VA regulations as he was in violation of probation during this time.  The Board finds, however, that a waiver of recovery of overpayment is warranted.  The Veteran is rated totally disabled due to his service-connected schizophrenia, indicating total occupational and social impairment.  Indeed, from November 14, 2005 to March 14, 2008, he was considered incompetent by VA due to his service connected disability.  During this time, his finances were handled by a VA appointed custodian and it is unclear from the record if the custodian appropriately handled his finances to include paying his court imposed fines which contributed to his probation violation.  It is also noteworthy that the Veteran's only sources of income are his VA and Social Security benefits.  

Although the Veteran was a fugitive felon under VA regulations during the period of December 18, 2003 to November 16, 2006, the Board finds forcing a totally disabled veteran of limited means to repay the debt in question would be against equity and good conscience.  In making this determination consideration has been given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  When the evidence is viewed as a whole, the Board finds that the Veteran is entitled to a waiver of the assessed overpayment.  


ORDER

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $72,331.23, plus accrued interest thereon, is granted.  



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


